                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             CHARLESTON DIVISION

QUINTON BROWN, ALVIN SIMMONS, )
SHELDON SINGLETARY, GERALD              )
WHITE, JASON GUY, and JACOB             )
RAVENELL, individually and on behalf of )
the class they seek to represent,       )
                                        )             Civil No.: 2:04-cv-22005-DCN
                        Plaintiffs,     )
                                        )
        vs.                             )                    ORDER
                                        )
NUCOR CORPORATION and NUCOR             )
STEEL BERKELEY,                         )
                                        )
                        Defendants.     )
____________________________________)

       This matter comes before the court on plaintiffs’ motion in support of individual

plaintiff Ramon Roane’s request to proceed with his claims as a named individual and for

exclusion from the settlement, ECF No. 621. For the reasons set forth below, the court

denies the motion.

        On December 8, 2003, thirteen plaintiffs filed a nationwide class action

 pursuant to 42 U.S.C. § 1981 and Title VII of the Civil Rights Act of 1964, as

 amended, in the United States District Court for the Western District of Arkansas

 against Nucor Corporation. On August 24, 2004, the plaintiffs’ claims were severed

 into four separate cases, and each case was transferred to the judicial district in which

 the unlawful employment practices allegedly occurred. Accordingly, this case was

 transferred to the District of South Carolina. Plaintiffs in the instant case (Quinton

 Brown, Jason Guy, Alvin Simmons, Sheldon Singletary, Gerald White, and Jacob




                                             1
 Ravenell) are African-Americans who are current or former employees of Nucor. 1

 This class of African-American workers brought allegations of endemic racial

 discrimination at the Huger, South Carolina location of the Nucor steel plant.

 Plaintiffs claimed that Nucor engaged in systemic racial discrimination in its selection

 procedures, in creating racially hostile working conditions, and having unequal terms

 and conditions of employment for its African-American workers. 2

       Specifically, multiple named plaintiffs allege that white coworkers would use

the terms “DAN”, or “dumb ass n*****” to refer to African-American employees.

There were also instances of racially hostile graffiti in the Nucor plant. Nucor allowed

white employees to prominently display the Confederate flag on their clothing and

lunchboxes. Indeed, the Nucor gift store sold Nucor-branded items emblazoned with

the Confederate flag. One named plaintiff recalls being called “boy,” a derogatory term

for African-American men, by a white supervisor. Another saw emails with racially

demeaning comments and photographs sent through the Nucor email server. When

African-American employees would inform their white supervisors of the racial

remarks, they were ignored. Soon after one named plaintiff informed his white

supervisor that African-American employees were treated as “second-class citizens,” he

was terminated. Racial epithets, including “n*****”, were broadcast over the plant-

wide radio system, along with the Confederate anthems “Dixie” and “High Cotton.”




       1
         Originally, Ramon Roane was also a named plaintiff in this action but has
voluntary withdrawn as a class representative.
       2
         The third amended complaint (“the complaint”) is the operative complaint in this
case.


                                            2
       All named plaintiffs recall instances of being passed over for promotions for less

qualified white employees. In one instance, an African-American employee had to train

the white employee who ultimately received the supervisor promotion, as the white

employee had no experience in that department. White employees were also afforded

flexibility in scheduling their work shift, while a named plaintiff with a recently

hospitalized wife was informed by his white supervisor that he could not return to the

day shift, even though he needed to care for his sick wife in the evenings. In addition,

white employees were allowed to train during their shifts, while black employees were

forbidden from doing so.

       There are two classes in this case—(1) the promotions class, involving disparate

treatment and disparate impact claims; and (2) the hostile work environment class. ECF

No. 471. The class definition is as follows:

       All African-Americans who are, as of the date of this order [April 27, 2011],
       or were employed by Nucor Corporation or Nucor Steel Berkeley at the
       Nucor Berkeley manufacturing plant in Huger, South Carolina at any time
       between December 2, 1999, and the date of this order [April 27, 2011], in
       the beam mill, hot mill, cold mill, melting, maintenance, and shipping
       departments, and who may have been discriminated against because of
       Nucor’s challenged practices.

ECF No. 359 at 14; ECF No. 485.

       The parties entered into a settlement on February 22, 2018. ECF No. 616. The

lone class member who filed an objection to the settlement was Ramon Roane

(“Roane”), who was previously a named class representative. Roane has had a

complicated history with this complicated case, including being the target of a motion

for sanctions for making public statements accusing the court system of systemic




                                               3
racism. And indeed, Nucor submitted a series of exhibits under seal 3 that include

videos of Roane discussing the eyebrow-raising statements that he made regarding this

litigation. ECF No. 624. However, Roane’s statements are not at the heart of this

issue—this matter is essentially before the court on whether Roane should be allowed to

opt out of the class at this late stage. In short, the court certified the class in this case

after two trips to the Fourth Circuit and the intervening case of Wal-Mart Stores, Inc. v.

Dukes, 564 U.S. 338 (2011), which laid out what was required for class certification.

After the case was certified, Roane posted a number of videos which contained negative

statements about this litigation, the judge, and the parties involved. Nucor brought a

motion for sanctions based on those videos, and Roane resigned as a class

representative. He remained, however, a class member. At no point did Roane opt out

of the class.

        It is undisputable that Roane’s individual claims as a named party plaintiff were

subsumed by the class claims. By sheer virtue of Roane being a named class

representative, this must be true. A review of the docket reveals that Roane submitted a

sworn statement in support of the motion to certify class that states:

        There is nothing which I seek for myself that I do not also seek for the class,
        and there is nothing that any class member could seek which would conflict
        with what I want to see happen from this case.

ECF No. 185, Ex. 1, Declaration of Roman Roane. For the court to find that Roane has

individual claims, the court would have to disregard this sworn statement. This it

cannot do. Therefore, the court finds that Roane has no individualized claims beyond

the claims of the class.



        3
            The motion to seal was granted on April 25, 2018. ECF No. 627.


                                                4
       While Roane was no longer a named plaintiff representing class members, he

was a class member represented by the named plaintiffs. Accordingly, under

established class action principles, he was bound by the judgment entered in the class

action as a party, so long as he was adequately represented, had fair notice of his class

membership, and declined to opt out of the class. See Phillips Petroleum Co. v. Shutts,

472 U.S. 797, 812 (1985). All of these factors are fulfilled here. Roane does not

contest the adequacy of his representation, but he does argue that he was given

insufficient notice of his opportunity to opt out. The court disagrees. Nucor sent a

Class Notice which states in relevant part: “If you do exclude yourself so you can start

or continue your own lawsuit against Nucor, you should talk to your own lawyer soon,

because your claims may be subject to a statute of limitations.” ECF No. 621, Ex. 2,

Class Notice. The Class Notice gave Roane adequate notice of his opportunity to opt

out of the class. He declined to do so. Roane was required to opt out in January 2017

when the class notice was sent.

       Roane next argues that the court should grant relief from the class opt-out

deadline. Federal Rule of Civil Procedure 6(b)(1) allows the court to grant an extension

of time for “excusable neglect,” as does Rule 60(b)(1). In deciding whether neglect is

“excusable,” a court should consider four factors:

       [1] the danger of prejudice to the debtor, [2] the length of the delay and its
       potential impact on judicial proceedings, [3] the reason for the delay,
       including whether it was within the reasonable control of the movant, and
       [4] whether the movant acted in good faith.

Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 396 (1993). If

the court granted an extension to one class member, other members would be

incentivized to seek similar relief. See William B. Rubenstein, 3 Newberg on Class



                                             5
Actions § 9:45 (5th ed.) (“Although courts have the discretion to excuse tardy opt outs,

the Manual for Complex Litigation reminds judges that the ‘state of the class at the end

of the opt-out period should be fixed enough to allow parties to conduct their affairs’”

(quoting Manual for Complex Litigation (Fourth) § 21.321 (2004))). Second, the length

of the delay is significant. The class notice states that anyone who wishes to be

excluded must “act before February 5, 2017.” ECF No. 621, Nucor Notice at 1. Roane

filed his late opt out—stylized as an objection to the settlement—in February 2018.

ECF No. 612. This is a delay of one full year from the opt-out deadline put forth in the

class notice. Third, while neglect may be excusable even if due to circumstances within

Roane’s control, this factor weighs against granting relief. Roane contends that the

class notice was ambiguous as to whether he would have a second opportunity to opt

out if he did not agree with the settlement terms reached by the class because he was an

“untutored layman.” ECF No. 621 at 16. However, each of the class members was an

untutored layman. That is why class members have class counsel. Roane, as a former

named class representative, was well aware of how to reach out to class counsel in the

event that he had questions about how to interpret the class notice, and for some reason

he chose not to do so. Importantly, Roane objects to the settlement not on the basis of

the fairness of the settlement entered in this case but on the basis that he wants to

“proceed to trial.”

       It would be a waste of judicial resource to allow Roane a second opportunity to

opt out and proceed to trial in this case. He was bound by the January 2017 opt-out

deadline set forth in the class notice. And after weighing the Pioneer Investment factors

the court refuses Roane relief from the opt-out deadline as no “excusable neglect”




                                              6
supports his request to opt out late. Therefore the court denies the motion for late opt

out.

                                  IV. CONCLUSION

       For the foregoing reasons the court DENIES the motion.

       AND IT IS SO ORDERED.




                                      DAVID C. NORTON
                                      UNITED STATES DISTRICT JUDGE

December 7, 2018
Charleston, South Carolina




                                             7
